Citation Nr: 1721333	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied an increased rating for the Veteran's hearing loss, rated noncompensable.  The Veteran timely appealed.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his bilateral hearing loss in June 2009.  The Veteran underwent an additional VA examination in September 2016, however, the examiner did not provide the results and indicated that the threshold testing was unreliable because the Veteran's responses were exaggerated inconsistent with distortion product otoacoustic emissions and should not be used for rating purposes.  During the February 2017 Board hearing, the Veteran and his representative contended that the September 2016 VA examiner's conclusion that the Veteran was "faking" his hearing ability was unfair to the Veteran.  The Veteran indicated that the audiologist was extremely sick and he could barely hear her, as her voice was very low.  The Veteran testified that his hearing had worsened since the 2009 VA examination, as he has difficulty understanding people and he must turn up the sound from the television louder than before.  In light of the Veteran's statements indicating the inadequacy of the September 2016 VA examination and a potential worsening of his hearing loss, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss. The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire.

2.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




